—In an action, inter alia, to recover damages for fraud, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Held, J.), dated July 13, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint, (2) an order of the same court, dated August 11, 1998, which denied her motion to vacate the order dated July 13, 1998, and (3) an order of the same court, dated September 9, 1998, which, inter alia, denied her second motion to vacate the order dated July 13, 1998.
Ordered that the orders are affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant made a prima facie showing of his entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324), and the plaintiff failed to produce evidentiary proof in admissible form to raise a triable issue of fact regarding the validity of the claims set forth in her complaint (see, Zuckerman v City of New York, 49 NY2d 557, 562).
*494The plaintiffs motions to vacate were properly denied, since she failed to come forward with any proof of fraud or misconduct on the part of the defendant, or any other evidence warranting vacatur (see, CPLR 5015 [a]; see generally, Offen v Offen, 249 AD2d 108).
The plaintiffs remaining contentions are without merit.
We decline to grant the injunctive relief requested by the defendant. Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.